

114 S2917 PCS: Commodity End-User Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 461114th CONGRESS2d SessionS. 2917IN THE SENATE OF THE UNITED STATESMay 10, 2016Mr. Roberts, from the Committee on Agriculture, Nutrition, and Forestry, reported the following original bill; which was read twice and placed on the calendarA BILLTo reauthorize the Commodity Futures Trading Commission, to ensure protections of futures
			 customers, to provide relief for farmers, ranchers, and end-users that
			 manage risk to help keep consumer costs low, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Commodity End-User Relief Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Consumer Protection Sec. 101. Enhanced protections for futures customers. Sec. 102. Electronic confirmation of customer funds. Sec. 103. Notice and certifications providing additional customer protections. Sec. 104. Futures commission merchant compliance. Sec. 105. Certainty for futures customers and market participants. TITLE II—Commodity Futures Trading Commission Reforms Sec. 201. Extension of operations. Sec. 202. Clarification of exemptive authority. Sec. 203. Privilege retention. Sec. 204. Judicial review of Commission rules. Sec. 205. Report on status of any application of metals exchange to register as a foreign board of trade; deadline for action on application. Sec. 206. Predominantly engaged. Sec. 207. Public interest exemptions. TITLE III—End-User Relief Sec. 301. Transactions with utility special entities. Sec. 302. Relief for grain elevator operators, agricultural producers, agricultural counterparties, and commercial market participants. Sec. 303. Relief for end-users who use physical contracts with volumetric optionality and treatment of Federal home loan bank products. Sec. 304. Study of swap dealer de minimis exemption level. Sec. 305. Models for non-bank swap dealers. Sec. 306. Bona fide hedge defined to protect end-user risk management needs. Sec. 307. Exemption of qualified charitable organizations from designation and regulation as commodity pool operators. TITLE IV—Technical corrections Sec. 401. Correction of cross-references. Sec. 402. Elimination of obsolete references to derivative transaction execution facilities. Sec. 403. Elimination of obsolete references to electronic trading facilities. Sec. 404. Elimination of obsolete references to exempt boards of trade. Sec. 405. Elimination of obsolete reference to significant price discovery contract. Sec. 406. Clarifications of retail foreign currency. Sec. 407. Elimination of obsolete references to dealer options. Sec. 408. Correction of references to designated contract markets. Sec. 409. Compliance report flexibility. Sec. 410. Reservations. Sec. 411. Flexibility for registered entities. Sec. 412. Elimination of obsolete reference to alternative swap execution facilities. Sec. 413. Elimination of redundant references to types of registered entities. Sec. 414. Clarification of Commission authority over swaps trading. Sec. 415. Elimination of duplicative reference to Commission. Sec. 416. Miscellaneous corrections. Sec. 417. Elimination of report due in 1986.  IConsumer Protection 101.Enhanced protections for futures customersSection 17 of the Commodity Exchange Act (7 U.S.C. 21) (as amended by section 416(o)(1)) is amended by adding at the end the following:
				
 (t)Enhanced protections for futures customersEach registered futures association shall submit to the Commission rules that— (1)require each member of the association that is a futures commission merchant to maintain written policies and procedures regarding the maintenance of—
 (A)the residual interest of the member, as described in section 1.23 of title 17, Code of Federal Regulations (or successor regulations), in any customer segregated funds of the member, as identified in section 1.20 of that title (or successor regulations), and in any foreign futures and foreign options customer secured amount funds of the member, as identified in section 30.7 of that title (or successor regulations); and
 (B)the residual interest of the member, as described in section 22.2(e)(4) of that title (or successor regulations), in any cleared swaps customer collateral of the member, as identified in section 22.2 of that title (or successor regulations); and
 (2)govern the withdrawal, transfer, or disbursement by any member, as described in section 1.23 of that title (or successor regulations), of the association, that is a futures commission merchant, of the residual interest of the member in any customer segregated funds as provided in section 1.20 of that title (or successor regulations), in any foreign futures and foreign options customer secured amount funds, identified as provided in section 30.7 of that title (or successor regulations), and in any cleared swaps customer collateral, identified as provided in section 22.2 of that title (or successor regulations)..
 102.Electronic confirmation of customer fundsSection 17 of the Commodity Exchange Act (7 U.S.C. 21) (as amended by section 101), is amended by adding at the end the following:
				
 (u)Electronic confirmation of customer fundsEach registered futures association shall submit to the Commission rules that require any member of the association that is a futures commission merchant—
 (1)to use an electronic system or systems to report financial and operational information to the association or another party designated by the registered futures association, including information related to customer segregated funds accounts, foreign futures and foreign options customer secured amount funds accounts, and cleared swaps customer collateral accounts, in accordance with such terms, conditions, documentation standards, and regular time intervals as are established by the registered futures association;
 (2)to instruct each depository, including any bank, trust company, derivatives clearing organization, or futures commission merchant, holding customer segregated funds under section 1.20 of title 17, Code of Federal Regulations (or successor regulations), foreign futures and foreign options customer secured amount funds under section 30.7 of that title (or successor regulations), or cleared swaps customer collateral under section 22.2 of that title (or successor regulations), to report balances in section 1.20 customer segregated funds accounts, section 30.7 foreign futures and foreign options customer secured amount funds accounts, and section 22.2 cleared swaps customer collateral accounts of the futures commission merchant, to the registered futures association or another party designated by the registered futures association, in the form, manner, and interval prescribed by the registered futures association; and
 (3)to hold section 1.20 customer segregated funds, section 30.7 foreign futures and foreign options customer secured amount funds and section 22.2 cleared swaps customer collateral in a depository that reports the balances in those accounts of the futures commission merchant held at the depository to the registered futures association or another party designated by the registered futures association in the form, manner, and interval prescribed by the registered futures association..
 103.Notice and certifications providing additional customer protectionsSection 17 of the Commodity Exchange Act (7 U.S.C. 21) (as amended by section 102) is amended by adding at the end the following:
				
 (v)Notification requiredA futures commission merchant that has adjusted net capital in an amount less than the amount required by regulations established by the Commission or a self-regulatory organization of which the futures commission merchant is a member shall immediately notify the Commission and the self-regulatory organization of that occurrence.
 (w)Insufficient funds in segregated accountsA futures commission merchant that does not hold a sufficient amount of funds in segregated accounts for futures customers under section 1.20 of title 17, Code of Federal Regulations (or successor regulations), in foreign futures and foreign options secured amount accounts for foreign futures and foreign options secured amount customers under section 30.7 of that title (or successor regulations), or in segregated accounts for cleared swap customers under section 22.2 of that title (or successor regulations), as required by regulations established by the Commission or a self-regulatory organization of which the futures commission merchant is a member, shall immediately notify the Commission and the self-regulatory organization of that occurrence.
 (x)Internal compliance program assessment reportNot later than the last day of such period as is established by the Commission after the end of each fiscal year, each futures commission merchant shall file with the Commission a report from the chief compliance officer of the futures commission merchant containing an assessment of the internal compliance programs of the futures commission merchant..
			104.Futures commission merchant compliance
 (a)In generalSection 4d(a) of the Commodity Exchange Act (7 U.S.C. 6d(a)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking Sec. 4d. and all that follows through It shall be unlawful and inserting the following:  4d.Dealing by unregistered futures commission merchants or introducing brokers prohibited (a)Registration requirements and duties (1)In generalIt shall be unlawful; and
 (3)by adding at the end the following:  (2)Residual interest requirementAny rules or regulations requiring a futures commission merchant to maintain a residual interest in accounts held for the benefit of customers in amounts at least sufficient to exceed the sum of all uncollected margin deficits of the customers shall provide that a futures commission merchant shall meet the residual interest requirement as of the end of each business day calculated as of the close of business on the previous business day..
					(b)Conforming amendments
 (1)Section 4d(h) of the Commodity Exchange Act (7 U.S.C. 6d(h)) is amended by striking Notwithstanding subsection (a)(2) and inserting Notwithstanding subsection (a)(1)(B).
 (2)Section 15(c)(3)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(c)(3)(C)) is amended by striking 4d(a)(2) and inserting 4d(a)(1)(B).
 105.Certainty for futures customers and market participantsSection 20(a) of the Commodity Exchange Act (7 U.S.C. 24(a)) is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (6)that cash, securities, or other property of the estate, including the trading or operating accounts of the commodity broker and commodities held in inventory by the commodity broker, shall be included in customer property, subject to any otherwise unavoidable security interest, or otherwise unavoidable contractual offset or netting rights of creditors (including rights set forth in a rule or bylaw of a derivatives clearing organization or a securities clearing agency) in respect of the property, but only to the extent that the property that is otherwise customer property is insufficient to satisfy the net equity claims of public customers (as that term may be defined by the Commission by rule or regulation) of the commodity broker..
				IICommodity Futures Trading Commission Reforms
 201.Extension of operationsSection 12(d) of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended by striking 2013 and inserting 2019. 202.Clarification of exemptive authoritySection 4(c)(1) of the Commodity Exchange Act (7 U.S.C. 6(c)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by inserting , or any swap,  after otherwise subject to subsection (a); and (2)by striking except that— and all that follows through (B) the Commission and inserting except that the Commission.
 203.Privilege retentionSection 8 of the Commodity Exchange Act (7 U.S.C. 12) is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following:  (h)Sharing privileged information with other authorities (1)DefinitionsIn this subsection:
 (A)Foreign law enforcement authorityThe term foreign law enforcement authority means any foreign authority that is empowered under foreign law to detect, investigate, or prosecute potential violations of law.
 (B)PrivilegeThe term privilege includes any applicable work-product privilege, attorney-client privilege, governmental privilege, or other privilege recognized under Federal, State, or foreign law.
 (2)Privileged information provided by the CommissionThe Commission shall not be considered to have waived any privilege by transferring information to or permitting that information to be used in accordance with subsection (e).
 (3)Nondisclosure of privileged information provided to the CommissionThe Commission shall not be compelled to disclose privileged information obtained from any foreign futures authority, or foreign law enforcement authority, if the authority has in good faith determined and represented to the Commission that the information is privileged.
 (4)Nonwaiver of privileged information provided to the CommissionThe entities listed in subsection (e) shall not be considered to have waived any privilege by transferring information to or permitting information to be used by the Commission..
 204.Judicial review of Commission rulesThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended by adding at the end the following:  24.Judicial review of Commission rules (a)In generalExcept as provided in subsection (e), a person adversely affected by a rule of the Commission promulgated under this Act may obtain review of the rule in the United States Court of Appeals for the District of Columbia Circuit or the United States Court of Appeals for the circuit where the party resides or has the principal place of business, by filing in the court, not later than 60 days after publication in the Federal Register of the entry of the rule, a written petition requesting that the rule be set aside.
 (b)Action by CommissionAfter a written petition described in subsection (a) has been filed— (1)the clerk of the court shall transmit to an officer designated by the Commission for that purpose a copy of the petition; and
 (2)the Commission shall file in the court the record on which the rule complained of is entered, as provided in section 2112 of title 28, United States Code, and the Federal Rules of Appellate Procedure.
 (c)Jurisdiction of the courtOn the filing of the petition, the court has jurisdiction, which becomes exclusive on the filing of the record, to affirm and enforce or to set aside the rule in whole or in part.
 (d)RequirementsThe court shall affirm and enforce the rule unless the action of the Commission in promulgating the rule is found to be—
 (1)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
 (2)contrary to constitutional right, power, privilege, or immunity;
 (3)in excess of statutory jurisdiction, authority, or limitations, or without statutory authorization; or
 (4)without observance of procedure required by law.
 (e)District court alternativeNotwithstanding the direct review process authorized by subsection (a), a person adversely affected by a rule of the Commission promulgated under this Act may, in the alternative, obtain review by filing an action in the United States District Court for the judicial district where the party resides or has the principal place of business or in the United States District Court for the District of Columbia..
			205.Report on status of any application of metals exchange to register as a foreign board of trade;
			 deadline for action on application
 (a)Report to CongressNot later than 90 days after the date of enactment of this Act, the Commodity Futures Trading Commission shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a written report describing—
 (1)the status of the review by the Commission of any application submitted by a metals exchange to register with the Commission under section 4(b)(1) of the Commodity Exchange Act (7 U.S.C. 6(b)(1));
 (2)the status of Commission negotiations with foreign regulators regarding aluminum warehousing; and (3)the status of consultations with all United States market participants concerning metals exchanges and warehousing, including major producers and consumers.
 (b)Deadline for actionNot later than September 30, 2017, the Commission shall take action on any application described in subsection (a)(1) that is submitted to the Commission on or before August 14, 2012.
 206.Predominantly engagedSection 2(h)(7)(C) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)) is amended by adding at the end the following:
				
					(iv)Regulations
 (I)In generalNot later than 90 days after the date of enactment of this clause, the Commission shall promulgate regulations to define the term predominantly engaged for purposes of clause (i)(VIII).
 (II)Revenue requirementRegulations under this clause shall provide that an entity will not be considered to be predominantly engaged in activities that are in the business of banking or financial in nature if the consolidated revenues of the entity derived from such activities constitute less than 85 percent of the total consolidated revenues of the entity.
 (III)DeterminationFor purposes of subclause (II), in determining the percentage of the revenues of an entity that are derived from activities that are in the business of banking or financial in nature, all revenues that are, or result from, transactions used to hedge or mitigate commercial risk shall be excluded..
 207. Public interest exemptionsSection 4(c)(6) of the Commodity Exchange Act (7 U.S.C. 6(c)(6)) is amended in the matter preceding subparagraph (A) by inserting , on the condition that an exemption pursuant to this paragraph shall include an exemption from section 22, after requirements of this Act.
			IIIEnd-User Relief
			301.Transactions with utility special entities
 (a)In generalSection 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended by adding at the end the following:
					
 (E)Certain transactions with a utility special entityIn making a determination to exempt pursuant to subparagraph (D), the Commission shall treat a utility operations-related swap entered into with a utility special entity as if the swap were entered into with an entity that is not a special entity (as defined in section 4s(h)(2)(C))..
 (b)Reporting transactions in utility operations-related swapsSection 4r(a)(3) of the Commodity Exchange Act (7 U.S.C. 6r(a)(3)) is amended by adding at the end the following:
					
 (D)Transactions in utility operations-related swapsTransactions in utility operations-related swaps shall be reported pursuant to this section.. (c)Utility operations-related swapSection 1a(47)(A)(iii) of the Commodity Exchange Act (7 U.S.C. 1a(47)(A)(iii)) is amended—
 (1)in subclause (XXI), by striking and at the end; (2)in subclause (XXII), by adding and at the end; and
 (3)by adding at the end the following:  (XXIII)a utility operations-related swap;.
 (d)DefinitionsSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end the following:
					
 (52)Utility operations-related swapThe term utility operations-related swap means a swap that— (A)is entered into by a utility to hedge or mitigate a commercial risk;
 (B)is not a contract, agreement, or transaction based on, derived on, or referencing— (i)an interest rate, credit, equity, or currency asset class;
 (ii)except as used for fuel for electric energy generation, a metal, agricultural commodity, or crude oil or gasoline commodity of any grade; or
 (iii)any other commodity or category of commodities identified for this purpose in a rule or order adopted by the Commission in consultation with the appropriate Federal and State regulatory commissions; and
 (C)is associated with— (i)the generation, production, purchase, or sale of natural gas or electric energy, the supply of natural gas or electric energy to a utility, or the delivery of natural gas or electric energy service to utility customers;
 (ii)fuel supply for the facilities or operations of a utility; (iii)compliance with an electric system reliability obligation;
 (iv)compliance with an energy, energy efficiency, conservation, or renewable energy or environmental law, regulation, or government order applicable to a utility; or
 (v)any other electric energy or natural gas swap to which a utility is a party. (53)Utility special entityThe term utility special entity means a special entity, or any instrumentality, department, or corporation of or established by a State or political subdivision of a State, that—
 (A)owns or operates, or anticipates owning or operating, an electric or natural gas facility or an electric or natural gas operation;
 (B)supplies, or anticipates supplying, natural gas and or electric energy to another utility special entity;
 (C)has, or anticipates having, public service obligations under Federal, State, or local law (including regulations) to deliver electric energy or natural gas service to customers; or
 (D)is a Federal power marketing agency (as defined in section 3 of the Federal Power Act (16 U.S.C. 796))..
				302.Relief for grain elevator operators, agricultural producers, agricultural counterparties, and
			 commercial market
 participantsThe Commodity Exchange Act is amended by inserting after section 4t (7 U.S.C. 6t) the following:  4u.Recordkeeping requirements applicable to nonregistered members of certain registered entities (a)In generalExcept as provided in section 4(a)(3), a member of a designated contract market or a swap execution facility that is not registered with the Commission and not required to be registered with the Commission in any capacity shall satisfy the recordkeeping requirements of this Act and any recordkeeping rule, order, or regulation under this Act by maintaining a written record of each transaction in a contract for future delivery, option on a future, swap, swaption, trade option, and related cash or forward transactions.
 (b)SufficiencyA written record described in subsection (a) shall be sufficient if the written record includes the final agreement between the parties and the material economic terms of the transaction..
			303.Relief for end-users who use physical contracts with volumetric optionality and treatment of
 Federal home loan bank productsSection 1a(47)(B) of the Commodity Exchange Act (7 U.S.C. 1a(47)(B)) is amended— (1)in clause (ix), by striking and at the end;
 (2)in clause (x), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (xi)any option in a nonfinancial commodity for which exercise is intended to result in a physical delivery obligation; and
 (xii)any advance by a Federal Home Loan Bank.. 304.Study of swap dealer de minimis exemption level (a)In generalThe Commodity Futures Trading Commission shall conduct a study of the appropriate de minimis exemption level of swap dealing under section 1a(49)(D) of the Commodity Exchange Act (7 U.S.C. 1a(49)(D)).
 (b)ConsiderationsIn conducting the study described in subsection (a), the Commission may consider— (1)the potential impact of modifying the de minimis threshold;
 (2)whether the de minimis threshold should be increased or decreased; (3)the factors that are useful for identifying swap dealing activity, including the application of the dealer trader distinction for that purpose, and the potential use of objective tests or safe harbors as part of the analysis; and
 (4)any other factors, or any other analysis of swap data and information relating to swaps, that the Commission considers to be relevant.
					(c)Regulation required
 (1)In generalBased on the information gathered in the study under this section, the Commission, through a rulemaking, shall promulgate a regulation that sets an appropriate swap dealer de minimis exemption level.
					(2)Existing exemption level
 (A)In generalThe swap dealer de minimis exemption level in effect on the date of enactment of this Act shall remain in effect until changed by the Commission through a rulemaking described in paragraph (1).
 (B)EffectivenessAny Commission regulation that changes the swap dealer de minimis exemption level shall take effect not less than 1 year after the date on which the final regulation is published in the Federal Register.
						305.Models for non-bank swap dealers
 (a)In generalSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)) is amended— (1)in paragraph (2)(B), in the matter preceding clause (i), by striking The Commission and inserting In consultation with the prudential regulators and the Securities and Exchange Commission, the Commission; and
 (2)in paragraph (3)(D)— (A)in clause (ii), in the matter preceding subclause (I), by inserting and in consultation with each other after practicable ; and
 (B)by adding at the end the following:  (iii)Financial modelsTo the extent that swap dealers and major swap participants that are banks are permitted to use financial models approved by the prudential regulators or the Securities and Exchange Commission to calculate minimum capital requirements and minimum initial and variation margin requirements, including the use of noncash collateral, the Commission shall, in consultation with the prudential regulators and the Securities and Exchange Commission and to the maximum extent practicable, permit the use of comparable financial models by swap dealers and major swap participants that are not banks..
 (b)Conforming amendmentSection 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)) is amended— (1)in paragraph (2)(B), in the matter preceding clause (i), by striking The Commission and inserting In consultation with the prudential regulators and the Commodity Futures Trading Commission, the Commission; and
 (2)in paragraph (3)(D)— (A)in clause (ii), in the matter preceding subclause (I), by inserting and in consultation with each after practicable; and
 (B)by adding at the end the following:  (iii)Financial modelsTo the extent that security-based swap dealers and major security-based swap participants that are banks are permitted to use financial models approved by the prudential regulators or the Commodity Futures Trading Commission to calculate minimum capital requirements and minimum initial and variation margin requirements, including the use of noncash collateral, the Commission shall, in consultation with the Commodity Futures Trading Commission and to the maximum extent practicable, permit the use of comparable financial models by security-based swap dealers and major security-based swap participants that are not banks..
 306.Bona fide hedge defined to protect end-user risk management needsSection 4a(c) of the Commodity Exchange Act (7 U.S.C. 6a(c)) is amended— (1)in paragraph (1), in the second sentence—
 (A)by striking may and inserting shall; and (B)by striking future for which and inserting future, to be determined by the Commission, for which either an appropriate swap is available or;
 (2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking subsection (a)(2) and all that follows through position as and inserting paragraphs (2) and (5) of subsection (a) for swaps, contracts of sale for future delivery, or options on the contracts or commodities, a bona fide hedging transaction or position is; and
 (B)in subparagraph (A)(ii), by striking of risks and inserting or management of current or anticipated risks; and (3)by adding at the end the following:
					
						(3)Bona fide hedging
 transactionThe Commission may further define, by rule or regulation, what constitutes a bona fide hedging transaction, if the rule or regulation is consistent with the requirements of subparagraphs (A) and (B) of paragraph (2)..
				307.Exemption of qualified charitable organizations from designation and regulation as commodity pool
			 operators
 (a)Exclusion from definition of commodity poolSection 1a(10) of the Commodity Exchange Act (7 U.S.C. 1a(10)) is amended by adding at the end the following:
					
 (C)ExclusionThe term commodity pool does not include any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to paragraph (10) or (14) of section 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c))..
				(b)Inapplicability of prohibition on use of instrumentalities of interstate commerce by unregistered
 commodity trading advisorSection 4m of the Commodity Exchange Act (7 U.S.C. 6m) is amended— (1)by striking Sec. 4m. (1) It and inserting the following:
						
							4m.Use of mails or other means or instrumentalities of interstate commerce by commodity trading
			 advisors and commodity pool operators
								(a)Prohibition
 (1)In generalIt; (2)in the second sentence—
 (A)by striking The provisions of this section and inserting the following:  (2)Exceptions (A)Commodity trading advisors (i)In generalSubject to clause (ii) and except as provided in subparagraphs (B) and (C), this section;
 (B)by striking commodity trading advisor who is a (1) dealer and inserting the following: “commodity trading advisor who is a—  (I)dealer;
 (C)by striking or (2) nonprofit and inserting the following: “; or  (II)nonprofit;
 (D)by striking Commodity Futures Trading Commission Act of 1974; if the advice by the person described in clause (1) or (2) of this sentence and inserting the following: “Commodity Futures Trading Commission Act of 1974.
							
 (ii)ApplicabilityClause (i) only applies if the advice by the person described in subclause (I) or (II) of clause (i); 
 (E)by striking business: and inserting business.; and (F)by striking Provided, That such person shall be subject to proceedings under section 14 of this Act. and inserting the following:
							
 (B)Complaints against excepted personsA person described in subclause (I) or (II) of clause (i) shall be subject to proceedings under section 14.
 (C)Charitable organizationsThis section shall not apply to any commodity trading advisor that is— (i)a charitable organization, as defined in section 3(c)(10)(D)(iii) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)(D)(iii)), or a trustee, director, officer, employee, or volunteer of such a charitable organization acting within the scope of the employment or duties of the person with the organization, whose trading advice is provided only to, or with respect to, 1 or more of—
 (I)any such charitable organization; or (II)an investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(10) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)); or
 (ii)any plan, company, or account described in section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)), any person or entity who establishes or maintains such a plan, company, or account, or any trustee, director, officer, employee, or volunteer for any of the foregoing plans, persons, or entities acting within the scope of the employment or duties of the person with the organization, whose trading advice is provided only to, or with respect to, any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)).;
 (3)by striking (2) Nothing in this Act and inserting the following:  (b)Relationship to other lawNothing in this Act;
 (4)by striking (3) Exception.— and all that follows through Paragraph (1) shall not apply and inserting the following:  (c)Exception (1)In generalSubsection (a) shall not apply;
 (5)by striking (B) Engaged primarily.—For purposes of subparagraph (A) and inserting the following:  (2)Engaged primarilyFor purposes of paragraph (1);
 (6)by striking (C) Commodity interests.—For purposes of this paragraph and inserting the following:  (3)Commodity interestsFor purposes of this subsection; and
 (7)by adding at the end the following:  (d)Disclosure concerning excluded charitable organizationsThe operator of or advisor to any investment trust, syndicate, or similar form of enterprise excluded from the definition of commodity pool by reason of section 1a(10)(C) of this Act pursuant to section 3(c)(10) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)) shall provide disclosure in accordance with section 7(e) of that Act (15 U.S.C. 80a–7(e)..
					IVTechnical corrections
			401.Correction of cross-references
 (a)Section 2(h)(8)(A)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(8)(A)(ii)) is amended by striking 5h(f) of this Act and inserting 5h(g).
 (b)Section 5c(c)(5)(C)(i) of the Commodity Exchange Act (7 U.S.C. 7a–2(c)(5)(C)(i)) is amended in the matter preceding subclause (I) by striking section 1a(2)(i)) and inserting section 1a(19)(A)).
 (c)Section 23(f) of the Commodity Exchange Act (7 U.S.C. 26(f)) is amended by striking section 7064 and inserting section 706. 402.Elimination of obsolete references to derivative transaction execution facilities (a)Section 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended—
 (1)in paragraph (12)(B)(vi), by striking or derivatives transaction execution facility; (2)in paragraph (34)—
 (A)by striking the paragraph designation and heading and inserting the following:  (34)Member; and (B)by striking or derivatives transaction execution facility each place it appears; and
 (3)in paragraph (35)(B)(iii)(I), by striking or registered derivatives transaction execution facility. (b)Section 2 of the Commodity Exchange Act (7 U.S.C. 2) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (C)— (I)in clause (ii), in the matter preceding subclause (I)—
 (aa)by striking , or register a derivatives transaction execution facility that trades or executes,; (bb)by striking , and no derivatives transaction execution facility shall trade or execute such contracts of sale (or options on such contracts) for future delivery; and
 (cc)by striking or the derivatives transaction execution facility,; and (II)in clause (v)—
 (aa)in subclause (I), by striking , or any derivatives transaction execution facility on which such contract or option is traded,; (bb)in subclause (II), by striking or derivatives transaction execution facility each place it appears; and
 (cc)in subclause (V), by striking or registered derivatives transaction execution facility; and (ii)in subparagraph (D)—
 (I)in clause (i)— (aa)in the matter preceding subclause (I)—
 (AA)by striking , or register a derivatives transaction execution facility; and (BB)by striking , or registered as a derivatives transaction execution facility for,; and
 (bb)in subclause (IV), by striking registered derivatives transaction execution facility, each place it appears; (II)in clause (ii)—
 (aa)by striking subclause (I) and inserting the following:  (I)the transaction is conducted on, or subject to, the rules of a board of trade that has been designated by the Commission as a contract market in the security futures product; or;
 (bb)in subclause (II)— (AA)by striking (II) the contract and inserting the following:
											
 (II)(aa)the contract; and (BB)by striking or registered derivatives transaction execution facility; and
 (cc)in subclause (III)— (AA)by striking or registered derivatives transaction execution facility member; and
 (BB)by striking (III) the security and inserting the following:  (bb)the security; and
 (III)in clause (vi)(III)(aa), by striking and registered derivatives transaction execution facilities; and (B)in paragraph (9)(B)(ii)—
 (i)by striking or registration each place it appears; (ii)by striking or derivatives transaction execution facility each place it appears;
 (iii)in the second sentence, by striking or register; and (iv)in the fourth sentence—
 (I)by striking , registering,; and (II)by striking , registration; and
 (2)in subsection (c)(2), by striking or a derivatives transaction execution facility each place it appears. (c)Section 4 of the Commodity Exchange Act (7 U.S.C. 6) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking or derivatives transaction execution facility; and
 (B)in paragraph (3), by striking or derivatives transaction execution facility; and (2)in subsection (c)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking or registered as a contract market or derivatives transaction execution facility and inserting as a contract market; and (B)in paragraph (2)(B)(ii), by striking “or derivatives transaction execution facility”.
 (d)Section 4a of the Commodity Exchange Act (7 U.S.C. 6a) is amended— (1)in subsection (a)(1)—
 (A)by striking or derivatives transaction execution facilities; and (B)by striking or derivatives transaction execution facility; and
 (2)in subsection (e)— (A)by striking , derivatives transaction execution facility, each place it appears; and
 (B)by striking or derivatives transaction execution facility. (e)Section 4c(g) of the Commodity Exchange Act (7 U.S.C. 6c(g)) is amended by striking or derivatives transaction execution facility each place it appears.
 (f)Section 4d of the Commodity Exchange Act (7 U.S.C. 6d) is amended by striking or derivatives transaction execution facility each place it appears. (g)Section 4e of the Commodity Exchange Act (7 U.S.C. 6e) is amended by striking or derivatives transaction execution facility.
 (h)Section 4f of the Commodity Exchange Act (7 U.S.C. 6f) is amended by striking or derivatives transaction execution facility each place it appears. (i)Section 4i of the Commodity Exchange Act (7 U.S.C. 6i) is amended in the matter preceding paragraph (1) by striking or derivatives transaction execution facility.
 (j)Section 4j of the Commodity Exchange Act (7 U.S.C. 6j) is amended— (1)in the section heading, by striking and registered derivatives transaction execution facilities;
 (2)in subsection (a), in the first sentence, by striking and registered derivatives transaction execution facility; (3)in subsection (b), in the matter preceding paragraph (1), by striking or registered derivatives transaction execution facility; and
 (4)in subsection (c), in the matter preceding paragraph (1), by striking or registered derivatives transaction execution facility members. (k)Section 4k(5) of the Commodity Exchange Act (7 U.S.C. 6k(5)) is amended, in the matter preceding subparagraph (A), by striking or registered derivatives transaction execution facility.
 (l)Section 4l of the Commodity Exchange Act (7 U.S.C. 6l) is amended by striking or registered derivatives transaction execution facilities each place it appears. (m)Section 4p of the Commodity Exchange Act (7 U.S.C. 6p) is amended—
 (1)in subsection (a), in the third sentence, by striking contract markets, or derivatives transaction execution facilities and inserting or contract markets; and (2)in subsection (b), by striking derivatives transaction execution facility,.
 (n)Section 5(e) of the Commodity Exchange Act (7 U.S.C. 7(e)) is amended— (1)by striking the subsection designation and heading and all that follows through a contract for in paragraph (1) and inserting the following:
						
 (e)Current agricultural commoditiesA contract for; and (2)by striking paragraph (2).
 (o)Section 5c of the Commodity Exchange Act (7 U.S.C. 7a–2) is amended— (1)in subsection (b), by striking , derivatives transaction execution facility, each place it appears; and
 (2)in subsection (f)— (A)in the matter preceding paragraph (1), by striking and registered derivatives transaction execution facility; and
 (B)in paragraph (1), by striking or registered derivatives transaction execution facility. (p)Section 6 of the Commodity Exchange Act is amended—
 (1)by striking the section designation (42 Stat. 1001, chapter 39) and all that follows through Any person in subsection (a) (7 U.S.C. 8) and inserting the following:  6.Application for designation as contract market (a)ApplicationAny person;
 (2)in subsection (a) (7 U.S.C. 8)— (A)in the first sentence, by striking or registered as a contract market or derivatives transaction execution facility and inserting as a contract market; and
 (B)in the last sentence, by striking or register; and (3)in subsections (a) and (b) (7 U.S.C. 8)—
 (A)by striking or derivatives transaction execution facility each place it appears; and (B)by striking or registration each place it appears.
 (q)Section 6a of the Commodity Exchange Act (7 U.S.C. 10a) is amended— (1)in subsection (a), by striking or registered as a contract market or a derivatives transaction execution facility exclude and inserting as a contract market shall exclude; and
 (2)in subsection (b)— (A)by striking or registered; and
 (B)by striking or a derivatives transaction execution facility. (r)Section 6d(1) of the Commodity Exchange Act (7 U.S.C. 13a–2(1)) is amended by striking derivatives transaction execution facility,.
				403.Elimination of obsolete references to electronic trading facilities
 (a)Section 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended— (1)in paragraph (18)(A)(x), by striking (other than an electronic trading facility with respect to a significant price discovery contract); and
 (2)in paragraph (40)— (A)in subparagraph (D), by adding and at the end;
 (B)in subparagraph (E), by striking ; and at the end and inserting a period; and (C)by striking subparagraph (F).
 (b)Section 2(a)(1)(A) of the Commodity Exchange Act (7 U.S.C. 2(a)(1)(A)) is amended in the first sentence by striking (including significant price discovery contracts).
 (c)Section 4a of the Commodity Exchange Act (7 U.S.C. 6a) (as amended by section 402(d)) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking with respect to a significant price discovery contract; and (B)in paragraph (2), by striking any contract and all that follows through price discovery contract and inserting any contract market or swap execution facility; and
 (2)in subsection (e)— (A)in the first sentence—
 (i)by striking or by any electronic trading facility; (ii)by striking or on an electronic trading facility; and
 (iii)by striking or electronic trading facility each place it appears; and (B)in the second sentence, by striking or electronic trading facility with respect to a significant price discovery contract.
 (d)Section 4g(a) of the Commodity Exchange Act (7 U.S.C. 6g(a)) is amended by striking and in any significant price discovery contract traded or executed on an electronic trading facility or any agreement, contract, or transaction that is treated by a derivatives clearing organization, whether registered or not registered, as fungible with a significant price discovery contract;.
 (e)Section 4i of the Commodity Exchange Act (7 U.S.C. 6i) is amended in the matter preceding paragraph (1) by striking , or any significant price discovery contract traded or executed on an electronic trading facility or any agreement, contract, or transaction that is treated by a derivatives clearing organization, whether registered or not registered, as fungible with a significant price discovery contract.
 (f)Section 5c(b) of the Commodity Exchange Act (7 U.S.C. 7a–2(b)) (as amended by section 402(o)) is amended—
 (1)in paragraph (1)— (A)by striking or electronic trading facility with respect to a significant price discovery contract; and
 (B)by striking that is not an electronic trading facility; (2)in paragraph (2), by striking or electronic trading facility; and
 (3)in paragraph (3), by striking or electronic trading facility. (g)Section 6(b) of the Commodity Exchange Act (7 U.S.C. 8(b)) is amended by striking or electronic trading facility each place it appears.
 (h)Section 12(e)(2) of the Commodity Exchange Act (7 U.S.C. 16(e)(2)) is amended by striking in the case of— and all that follows through the period at the end and inserting the following: in the case of an agreement, contract, or transaction that is excluded from this Act under subsection (c) or (f) of section 2 of this Act or title IV of the Commodity Futures Modernization Act of 2000 (as enacted by section 1(a)(5) of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763, 2763A–457)), or exempted under section 4(c) (regardless of whether any such agreement, contract, or transaction is otherwise subject to this Act)..
				404.Elimination of obsolete references to exempt boards of trade
 (a)Section 1a(18)(A)(x) of the Commodity Exchange Act (7 U.S.C. 1a(18)(A)(x)) (as amended by section 403(a)(1)) is amended by striking “or an exempt board of trade”.
 (b)Section 12(e)(1)(B)(i) of the Commodity Exchange Act (7 U.S.C. 16(e)(1)(B)(i)) is amended by striking “or exempt board of trade”.
 405.Elimination of obsolete reference to significant price discovery contractSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by striking paragraph (46) and inserting the following:
				
					(46)Reserved.
 406.Clarifications of retail foreign currencySection 2(c)(2) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)) is amended— (1)in subparagraph (B)—
 (A)by striking (gg) each place it appears and inserting (ee); (B)in clause (i)(II), by redesignating item (ff) as item (ee);
 (C)in clause (iii), by striking item (aa), (bb), (ee), or (ff) of clause (i)(II) of this subparagraph and inserting item (aa), (bb), or (dd) of clause (i)(II); and (D)in clause (iv)—
 (i)in subclauses (I) and (II), by striking (ee), or (ff) each place it appears and inserting or (dd); (ii)in subclause (I)(bb), by inserting , or otherwise act as a commodity trading advisor with respect to any agreement, contract, or transaction described in clause (i) before the semicolon; and
 (iii)in subclause (IV)(aa), by striking (ff) and inserting (dd); and (2)in subparagraph (C)—
 (A)by striking (ee), or (ff) each place it appears and inserting or (dd); (B)by striking item (aa) through (ff) each place it appears and inserting items (aa) through (dd); and
 (C)in clause (iii)(I)(bb), by inserting , or otherwise act as a commodity trading advisor with respect to any agreement, contract, or transaction described in clause (i) before the semicolon.
					407.Elimination of obsolete references to dealer options
 (a)In generalSection 4c of the Commodity Exchange Act (7 U.S.C. 6c) is amended— (1)by striking subsections (d) and (e); and
 (2)by redesignating subsections (f) and (g) as subsections (d) and (e), respectively.
					(b)Conforming amendments
 (1)Section 2(d) of the Commodity Exchange Act (7 U.S.C. 2(d)) is amended by striking (g) of and inserting (e) of. (2)Section 4f(a)(4)(A)(i) of the Commodity Exchange Act (7 U.S.C. 6f(a)(4)(A)(i)) is amended by striking , (d), (e), and (g) and inserting and (e).
 (3)Section 4k(5)(A) of the Commodity Exchange Act (7 U.S.C. 6k(5)(A)) is amended by striking , (d), (e), and (g) and inserting and (e). (4)Section 5f(b)(1)(A) of the Commodity Exchange Act (7 U.S.C. 7b–1(b)(1)(A)) is amended by striking , (e), and (g) and inserting and (e).
 (5)Section 9(a)(2) of the Commodity Exchange Act (7 U.S.C. 13(a)(2)) is amended by striking through (e) of subsection 4c and inserting and (c) of section 4c. 408.Correction of references to designated contract markets (a)Section 4a(c)(1) of the Commodity Exchange Act (7 U.S.C. 6a(c)(1)) is amended in the second sentence by striking an exchange and inserting a designated contract market.
 (b)Section 4b(c) of the Commodity Exchange Act (7 U.S.C. 6b(c)) is amended in the first proviso— (1)by striking the exchange and inserting the designated contract market; and
 (2)by striking such exchange and inserting that designated contract market. (c)Section 4g(e) of the Commodity Exchange Act (7 U.S.C. 6g(e)) is amended by striking the exchange and inserting each designated contract market and swap execution facility.
 (d)Section 4s(h)(7)(A) of the Commodity Exchange Act (7 U.S.C. 6s(h)(7)(A)) is amended by striking an exchange and inserting a designated contract market. (e)Section 8c of the Commodity Exchange Act (7 U.S.C. 12c) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking exchange each place it appears and inserting registered entity; and
 (B)in paragraph (2)— (i)in the first sentence—
 (I)by striking an exchange and inserting a registered entity; and (II)by striking the exchange and inserting the registered entity; and
 (ii)in the second sentence— (I)by striking An exchange and inserting A registered entity; and
 (II)by striking the exchange and inserting the registered entity; (2)in subsection (b)—
 (A)in the first sentence— (i)by striking an exchange and inserting a registered entity; and
 (ii)by striking the exchange and inserting the registered entity; and (B)in the second sentence, by striking exchange and inserting registered entity; and
 (3)in subsection (c), by striking exchange each place it appears and inserting registered entity. 409.Compliance report flexibilitySection 4s(k)(3) of the Commodity Exchange Act (7 U.S.C. 6s(k)(3)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)RequirementsA compliance report under subparagraph (A) shall— (i)include a certification that, under penalty of law, the compliance report is materially accurate and complete; and
 (ii)be furnished at such time as the Commission determines, by rule, regulation, or order, to be appropriate..
			410.Reservations
 (a)Section 5 of the Commodity Exchange Act (7 U.S.C. 7) is amended by inserting after subsection (a) the following:
					
						(b)Reserved.
 (b)The Commodity Exchange Act is amended by inserting after section 5 (7 U.S.C. 7) the following:  5a.Reserved. (c)Section 5b of the Commodity Exchange Act (7 U.S.C.7a–1) is amended after subsection (i) the following:
					
						(j)Reserved.
 (d)The Commodity Exchange Act is amended by inserting after section 5c (7 U.S.C. 7a–2) the following:  5d.Reserved. 411.Flexibility for registered entitiesSection 5c(b) of the Commodity Exchange Act (7 U.S.C. 7a–2(b)) (as amended by sections 402(o) and 403(f)) is amended by striking contract market each place it appears and inserting registered entity.
 412.Elimination of obsolete reference to alternative swap execution facilitiesSection 5h(h) of the Commodity Exchange Act (7 U.S.C. 7b–3(h)) is amended by striking alternative. 413.Elimination of redundant references to types of registered entitiesSection 6b of the Commodity Exchange Act (7 U.S.C. 13a) is amended in the first sentence by striking as set forth in sections 5 through 5c.
 414.Clarification of Commission authority over swaps tradingSection 8a of the Commodity Exchange Act (7 U.S.C. 12a) is amended— (1)in paragraph (7)—
 (A)in the matter preceding subparagraph (A), by inserting the protection of swaps traders and to assure fair dealing in swaps, after appropriate for; (B)in subparagraph (A), by inserting swaps or after conditions in; and
 (C)in subparagraph (B), by inserting or swaps after future delivery; and (2)in paragraph (9), in the first sentence—
 (A)by inserting swap or after or liquidation of any; and (B)by inserting swap or after margin levels on any.
 415.Elimination of duplicative reference to CommissionSection 13(c) of the Commodity Exchange Act (7 U.S.C. 13c(c)) is amended by striking or the Commission. 416.Miscellaneous corrections (a)Section 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended—
 (1)in paragraph (12)(A)(i)(II), by adding a semicolon at the end; and
 (2)in paragraph (19)— (A)by redesignating clauses (i) through (iv) as subparagraphs (A) through (D), respectively, and indenting the subparagraphs appropriately; and
 (B)in each of subparagraphs (B) and (D) (as so redesignated)— (i)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting the clauses appropriately; and
 (ii)by striking clause (i) each place it appears and inserting subparagraph (A). (b)Section 2(a)(1)(C) of the Commodity Exchange Act (7 U.S.C. 2(a)(1)(C)) is amended—
 (1)in clause (ii), by indenting subclause (III) appropriately; (2)by indenting clause (iii) appropriately;
 (3)in clause (iv), by striking under or and inserting under;
 (4)by indenting clause (v) appropriately; and (5)in clause (v)(VI), by striking III and inserting (III).
 (c)Section 2(c)(1) of the Commodity Exchange Act (7 U.S.C. 2(c)(1)) is amended in the matter preceding subparagraph (A) by striking section, 5b, or and inserting section 5b or.
 (d)Section 4(c)(3)(H) of the Commodity Exchange Act (7 U.S.C. 6(c)(3)(H)) is amended by striking state and inserting State. (e)Section 4c of the Commodity Exchange Act (7 U.S.C. 6c) is amended by striking subsection (c) and inserting the following:
					
 (c)RegulationsThe Commission shall issue regulations to continue to permit the trading of options on contract markets under such terms and conditions that the Commission from time to time may prescribe..
 (f)Section 4d(b) of the Commodity Exchange Act (7 U.S.C. 6d(b)) is amended by striking paragraph (2) of this section and inserting subsection (a)(1)(B). (g)Section 4f(c) of the Commodity Exchange Act (7 U.S.C. 6f(c)) is amended—
 (1)in paragraph (3)(A), by striking the first comma; and
 (2)in paragraph (4)— (A)in subparagraph (A), in the first sentence, by striking in developing and inserting In developing; and
 (B)in subparagraph (B), by striking 1817(a) and inserting 1817(a)). (h)Section 4p(b) of the Commodity Exchange Act (7 U.S.C. 6p(b)) is amended by striking state law and inserting State law.
 (i)Section 5f(b)(1) of the Commodity Exchange Act (7 U.S.C. 7b–1(b)(1)) is amended in the matter preceding subparagraph (A) by striking section 5f and inserting this section.
 (j)Section 6(a) of the Commodity Exchange Act (7 U.S.C. 8(a)) is amended in the first sentence by striking the the and inserting the.
 (k)Section 8a of the Commodity Exchange Act (7 U.S.C. 12a) is amended in paragraphs (2)(E)(i) and (3)(B)(i) by striking Investors each place it appears and inserting Investor.
 (l)Section 12(b) of the Commodity Exchange Act (7 U.S.C. 16(b)) is amended by indenting paragraph (4) appropriately.
 (m)Section 14(a) of the Commodity Exchange Act (7 U.S.C. 18(a)) is amended— (1)by indenting paragraph (2) appropriately; and
 (2)in paragraph (2), by indenting subparagraph (B) appropriately. (n)Section 17(b) of the Commodity Exchange Act (7 U.S.C. 21(b)) is amended—
 (1)in paragraph (9)(D), by striking the semicolon at the end and inserting a period;
 (2)in paragraph (10)(C)(ii), by striking and at the end;
 (3)in paragraph (11), by striking the period at the end and inserting a semicolon;
 (4)in paragraph (12)— (A)by striking (A); and
 (B)by striking the period at the end and inserting ; and; and (5)in paragraph (13), in the matter preceding subparagraph (A), by striking A major and inserting a major.
 (o)Section 17 of the Commodity Exchange Act (7 U.S.C. 21) is amended— (1)by redesignating subsection (r) as subsection (s); and
 (2)by redesignating the second subsection (q) (relating to comprehensive rule implementation programs) as subsection (r).
 (p)Section 22 of the Commodity Exchange Act (7 U.S.C. 25) is amended— (1)in subsection (a)(1)(C), by indenting clause (iv) appropriately; and
 (2)in subsection (b)— (A)in paragraph (3), by striking of registered and inserting of a registered; and
 (B)in paragraph (4), by inserting a comma after entity.
 417.Elimination of report due in 1986Section 26 of the Futures Trading Act of 1978 (7 U.S.C. 16a) is amended— (1)by striking subsection (b); and
 (2)by redesignating subsection (c) as subsection (b).May 10, 2016Read twice and placed on the calendar